    Case: 19-10960    Document: 00515129349    Page: 1   Date Filed: 09/24/2019

 Case 3:13-cv-01535-L Document 81 Filed 09/25/19   Page 1 of 2 PageID 19253



        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                No. 19-10960


Consolidated with 19-10970

In re: RANDY ETHAN HALPRIN,

            Movant




                       Motion for an order authorizing
                       the United States District Court
                for the Northern District of Texas to consider
                  a successive 28 U.S.C. § 2254 application


Before SMITH, DENNIS, and HAYNES, Circuit Judges.


      IT IS ORDERED that movant’s motion to stay execution pending our
decision is denied as moot.
      Case: 19-10960    Document: 00515129351         Page: 1   Date Filed: 09/24/2019

 Case 3:13-cv-01535-L Document 81 Filed 09/25/19          Page 2 of 2 PageID 19254



                       United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
LYLE W. CAYCE                                                          TEL. 504-310-7700
CLERK                                                               600 S. MAESTRI PLACE,
                                                                            Suite 115
                                                                   NEW ORLEANS, LA 70130

                             September 24, 2019
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
       No. 19-10960       In re: Randy Halprin cons w/
           19-10970       USDC No. 3:19-CV-1203
                          USDC No. 3:13-CV-1535

Enclosed is an order entered in this case.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk



                                    By: _________________________
                                    Monica R. Washington, Deputy Clerk
                                    504-310-7705
Mr.   Timothy Gumkowski
Mr.   Paul Edward Mansur
Ms.   Karen S. Mitchell
Ms.   Jennifer Wren Morris
Mr.   Tivon Schardl
